Exhibit 10.2

 

May 21, 2020

 

Mr. Anil Diwan

Chairman and President

Nanoviricides Inc.

1 Controls Drive

Shelton, CT 06484

Dear Mr. Diwan:

 

This letter (the “Agreement”) constitutes the agreement among Maxim Group LLC
(“Maxim”) , Kingswood Capital Markets, a division of Benchmark Investments, Inc.
(“Kingswood” and collectively with Maxim, the “Placement Agents”) and
Nanoviricides, Inc., a company incorporated under the laws of the State of
Nevada (the “Company”), pursuant to which the Placement Agents shall serve as
the placement agents for the Company, on a “reasonable best efforts” basis, in
connection with the proposed placement (the “Placement”) of common stock (the
“Shares” or the “Securities”) of the Company, par value $0.001 per share
(“Common Stock”). The terms of the Placement and the Securities shall be
mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein constitutes that the
Placement Agents would have the power or authority to bind the Company or any
Purchaser or an obligation for the Company to issue any Securities or complete
the Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement, including but not
limited to the Purchase Agreement (as defined below), shall be collectively
referred to herein as the “Transaction Documents.” The date of the closing of
the Placement shall be referred to herein as the “Closing Date.” The Company
expressly acknowledges and agrees that the obligations of the Placement Agents
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agents to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of the Placement Agents with
respect to securing any other financing on behalf of the Company. Following the
prior written consent of the Company, the Placement Agent may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Placement. The sale of the Securities to any Purchaser will
be evidenced by a securities purchase agreement (the “Purchase Agreement”)
between the Company and such Purchaser in a form mutually agreed upon by the
Company and the Placement Agents. Capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement.
Prior to the signing of any Purchase Agreement, executive officers of the
Company will be available upon reasonable notice and during normal business
hours to answer inquiries from prospective Purchasers.

 

SECTION 1.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF
THE COMPANY.

 

A.            Representations of the Company. Each of the representations and
warranties (together with any related disclosure schedules thereto) and
covenants made by the Company to the Purchasers in the Purchase Agreement in
connection with the Placement is hereby incorporated herein by reference into
this Agreement (as though fully restated herein) and is, as of the date of this
Agreement and as of the Closing Date, hereby made to, and in favor of, the
Placement Agents. In addition to the foregoing, the Company represents and
warrants that:

 



1

 

 

1.            The Company has prepared and filed with the Commission a
registration statement on Form S-3 (Registration No. 333-237370), and amendments
thereto, and related preliminary prospectuses, for the registration under the
Securities Act of 1933, as amended (the “Securities Act”), of the Shares, which
registration statement, as so amended (including post-effective amendments, if
any) became effective on April 2, 2020. At the time of such filing, the Company
met the requirements of Form S-3 under the Securities Act. Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and the plan of distribution
thereof and has advised the Placement Agents of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“Free Writing Prospectus” has the meaning set forth in Rule 405 under the
Securities Act.

 

2.            The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable
Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, comply in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and
Regulations. Each of the Base Prospectus, and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
the light of the circumstances under which they were made not misleading; and
any further documents so filed and incorporated by reference in the Base
Prospectus, or Prospectus Supplement, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Base Prospectus, or Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which (x) have not been
described or filed as required or (y) will not be filed within the requisite
time period.

 

3.            The Company will not, without the prior consent of the Placement
Agents, prepare, use or refer to, any Free Writing Prospectus.

 

4.            There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

 



2

 

 

B.            Covenants of the Company. The Company has delivered or made
available, or will as promptly as practicable deliver or make available, to the
Placement Agents complete conformed copies of the Registration Statement and of
each consent and certificate of experts, as applicable, filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, and the Prospectus Supplement, as amended or supplemented, in such
quantities and at such places as the Placement Agents reasonably requests.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities pursuant to the
Placement other than the Base Prospectus, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

 

C.            Subsequent Equity Sales. From the date hereof until thirty (30)
days after the Closing Date, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents (as defined in the
Securities Purchase Agreement between the Company and certain investors, dated
as of the date hereof (the “Securities Purchase Agreement”)) other than an
Exempt Issuance (as defined in the Securities Purchase Agreement). From the date
hereof until ninety (90) days after the Closing Date, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. For purposes of this Agreement, “Variable Rate Transaction” shall
mean a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price. The Placement Agents
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

SECTION 2.           REPRESENTATIONS OF THE PLACEMENT AGENTS. Each of the
Placement Agents represents and warrants that it (i) is a member in good
standing of FINRA, (ii) is registered as a broker/dealer under the Exchange Act,
(iii) is licensed as a broker/dealer under the laws of the States applicable to
the offers and sales of the Securities by such Placement Agent, (iv) is and will
be a corporate entity validly existing under the laws of its place of
incorporation, and (v) has full power and authority to enter into and perform
its obligations under this Agreement. Each Placement Agent will immediately
notify the Company in writing of any change in its status as such. Each
Placement Agent covenants that it will use its reasonable best efforts to
conduct the Placement hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law.

 

SECTION 3.          COMPENSATION. In consideration of the services to be
provided for hereunder, the Company shall pay to the Placement Agents the
following compensation with respect to the Securities which they are placing:

 

A.            A cash fee (the “Cash Fee”) equal to an aggregate of eight percent
(8%) of the aggregate gross proceeds raised in the Placement. The Cash Fee shall
be paid at the Closing of the Placement.

 

B.            Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse the Placement Agents, taken together and not
individually, for all travel and other out-of-pocket expenses, including the
reasonable fees, costs and disbursements of its legal counsel, in an amount not
to exceed an aggregate of $75,000. The Company will reimburse Placement Agents
directly out of the Closing of the Placement. In the event this Agreement shall
terminate prior to the consummation of the Placement, the Placement Agents,
shall be entitled to reimbursement for actual expenses upon providing reasonable
documentation relating to the incurrence of such expenses; provided, however,
such expenses shall not exceed the aggregate amount of $50,000, taken together
and not individually.

 



3

 

 

C.            Each of the Placement Agents reserves the right to reduce any item
of its compensation or adjust the terms thereof as specified herein in the event
that a determination shall be made by FINRA to the effect that such Placement
Agent’s aggregate compensation is in excess of FINRA Rules or that the terms
thereof require adjustment.

 

SECTION 4.           INDEMNIFICATION. The Company agrees to the indemnification
and other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 5.          ENGAGEMENT TERM. The Placement Agents’ engagement hereunder
shall be until the earlier of (i) June 12, 2020 and (ii) the final closing date
of the Placement (such date, the “Termination Date” and the period of time
during which this Agreement remains in effect is referred to herein as the
“Term”). Notwithstanding anything to the contrary contained herein, the
provisions concerning the Company’s obligation to pay any fees actually earned
pursuant to Section 3 hereof, expense reimbursement pursuant to Section 3 hereof
and the provisions concerning Tail Financings, confidentiality, indemnification
and contribution contained herein and the Company’s obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement. If this Agreement is terminated prior to the completion of the
Placement, all fees and expense reimbursement due to the Placement Agents shall
be paid by the Company to the Placement Agents on or before the Termination Date
(in the event such fees are earned or owed as of the Termination Date). Each of
the Placement Agents agree not to use any confidential information concerning
the Company provided to such Placement Agent by the Company for any purposes
other than those contemplated under this Agreement.

 

SECTION 6.          PLACEMENT AGENTS’ INFORMATION. The Company agrees that any
information or advice rendered by each of the Placement Agents in connection
with this engagement is for the confidential use of the Company only in their
evaluation of the Placement and, except as otherwise required by law, the
Company will not disclose or otherwise refer to the advice or information in any
manner without such Placement Agent’s prior written consent.

 

SECTION 7.           NO FIDUCIARY RELATIONSHIP. This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that
neither of the Placement Agents is nor shall either Placement Agent be construed
as a fiduciary of the Company and neither of the Placement Agents shall have any
duties or liabilities to the equity holders or the creditors of the Company or
any other person by virtue of this Agreement or the retention of the Placement
Agents hereunder, all of which are hereby expressly waived.

 

SECTION 8.          CLOSING. The obligations of the Placement Agents, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company contained herein and in the Purchase Agreement, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of their obligations
hereunder, and to each of the following additional terms and conditions, except
as otherwise disclosed to and acknowledged and waived by the Placement Agents by
the Company:

 

A.            No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agents.
Any filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 

B.            The Placement Agents shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus, the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 



4

 

 

C.            All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

D.            The Placement Agents shall have received from outside counsels to
the Company such counsels’ written opinions, addressed to the Placement Agents
and the Purchasers and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agents.

 

E.            On the date of this Agreement and on the Closing Date, the
Placement Agents shall have received a “comfort” letter from EisnerAmper LLP as
of each such date, addressed to the Placement Agents and in form and substance
satisfactory in all respects to the Placement Agents and Placement Agents’
counsel.

 

F.            The Placement Agents shall have presented their book of investors
to the Company for prior to approval at the time of pricing of the Placement.

 

G.            Intentionally Omitted

 

H.            The Company (i) shall not have sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Registration Statement, the Base Prospectus and the Prospectus Supplement, any
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Registration Statement, the Base Prospectus and
the Prospectus Supplement, and (ii) since such date there shall not have been
any change in the capital stock or long-term debt of the Company or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company, otherwise than as set forth in or
contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, the effect of which, in any such case described in clause
(i) or (ii), is, in the judgment of the Placement Agents, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus and the Prospectus Supplement.

 

I.             The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed for trading on the Trading Market
or other applicable U.S. national exchange and reasonable evidence of such
action, if available, shall have been provided to the Placement Agent upon its
request. The Company shall have taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
Trading Market or other applicable U.S. national exchange, nor has the Company
received any information suggesting that the Commission or the Trading Market or
other U.S. applicable national exchange is contemplating terminating such
registration or listing.

 

J.             No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

K.            The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 



5

 

 

L.            The Company shall have entered into a Purchase Agreement with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

M.            FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

N.            Prior to the Closing Date, the Company shall have furnished to the
Placement Agents such further information, certificates and documents as the
Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agents or to
Placement Agents’ counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agents and to Placement
Agents’ counsel, all obligations of the Placement Agents hereunder may be
cancelled by the Placement Agents at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 9.          TAIL FINANCING. In the event that a Placement is not
consummated, the Placement Agents shall be entitled to a cash fee equal to eight
percent (8.0%) of the gross proceeds received by the Company from the sale of
any securities to any investor actually introduced by the Placement Agents to
the Company during the Term (the “Tail Financing”) if such Tail Financing is
consummated at any time during the Term or within the six (6) month period
following the Termination Date, provided that such financing is by a party
actually introduced to the Company by one or more of the Placement Agents.

 

SECTION 10.       GOVERNING LAW. This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State. This Agreement may
not be assigned by either party without the prior written consent of the other
party. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

SECTION 11.        ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 



6

 

 

SECTION 12.         CONFIDENTIALITY. Each of the Placement Agents (i) will keep
the Confidential Information (as such term is defined below) confidential and
will not (except as required by applicable law or stock exchange requirement,
regulation or legal process (“Legal Requirement”)), without the Company’s prior
written consent, disclose to any person any Confidential Information, and
(ii) will not use any Confidential Information other than in connection with the
Placement. Each of the Placement Agents further agrees to disclose the
Confidential Information only to its Representatives (as such term is defined
below) who need to know the Confidential Information for the purpose of the
Placement, and who are informed by such Placement Agent of the confidential
nature of the Confidential Information. The term “Confidential Information”
shall mean, all confidential, proprietary and non-public information (whether
written, oral or electronic communications) furnished by the Company to a
Placement Agent or its Representatives in connection with such Placement Agents’
evaluation of the Placement. The term “Confidential Information” will not,
however, include information which (i) is or becomes publicly available other
than as a result of a disclosure by a Placement Agent or its Representatives in
violation of this Agreement, (ii) is or becomes available to a Placement Agent
or any of its Representatives on a non-confidential basis from a third-party,
(iii) is known to a Placement Agent or any of its Representatives prior to
disclosure by the Company or any of its Representatives, or (iv) is or has been
independently developed by a Placement Agent and/or the Representatives without
use of any Confidential Information furnished to it by the Company. The term
“Representatives” shall mean with respect to each Placement Agent, such
Placement Agent’s directors, board committees, officers, employees, financial
advisors, attorneys and accountants. This provision shall be in full force until
the earlier of (a) the date that the Confidential Information ceases to be
confidential and (b) two years from the date hereof. Notwithstanding any of the
foregoing, in the event that either Placement Agent or any of its
Representatives are required by Legal Requirement to disclose any of the
Confidential Information, such Placement Agent and its Representatives will
furnish only that portion of the Confidential Information which such Placement
Agent or its Representative, as applicable, is required to disclose by Legal
Requirement as advised by counsel, and will use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded the Confidential
Information so disclosed.

 

SECTION 13.         NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 14.         Press Announcements. The Company agrees that the Placement
Agents shall, from and after any Closing, have the right to reference the
Placement and the Placement Agents’ role in connection therewith in the
Placement Agents’ marketing materials and on its website and to place
advertisements in financial and other newspapers and journals, in each case at
its own expense.

 

[The remainder of this page has been intentionally left blank.]

 



7

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

Very truly yours,          MAXIM GROUP LLC          By:     Name: Clifford A.
Teller   Title: Executive Managing Director, Investment Banking

 

 Address for notice:   405 Lexington Avenue   New York, NY 10174   Attention:
James Siegel, General Counsel   Email: jsiegel@maximgrp.com

 

KINGSWOOD CAPITAL MARKETS, a division of Benchmark Investments, Inc.        
 By:    Name: Joseph T. Rallo   Title: Chief Executive Officer

 

 Address for notice:   17 Battery Place, Suite 625   New York, NY 10004
  Attention: Joseph T. Rallo   Email: Jrallo@kingswoodcm.com

 

Accepted and Agreed to as of  the date first written above:     
NANOVIRICIDES, INC.      By:    Name: Anil Diwan   Title: Chairman and
President       Address for notice:   NanoViricides, Inc.   1 Controls Drive 
 Shelton, CT 06484   Attn: Chairman and President   Email: 

 





 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim”) and Kingswood
Capital Markets, a division of Benchmark Investments, Inc. (“Kingswood” and
collectively with Maxim, the “Placement Agents”) by NanoViricides, Inc. (the
“Company”) pursuant to a placement agenct agreement dated as of the date hereof,
by and among the Company and the Placement Agents, as it may be amended from
time to time in writing (the “Agreement”), the Company hereby agrees as
follows(Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Agreement):

 

1.            .The Company agrees to indemnify and hold harmless each of the
Placement Agents and their respective affiliates (as defined in Rule 405 under
the Securities Act of 1933, as amended) and their respective directors,
officers, employees, agents and controlling persons (each Placement Agent and
each such person each being an “Indemnified Party") from and against all losses,
claims, damages and liabilities (or actions, including shareholder actions, in
respect thereof), joint or several, to which such Indemnified Party may become
subject under any applicable federal or state law, or otherwise, which arise out
of or are based on (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendment
thereto), including the information deemed to be a part of the Registration
Statement at the time of effectiveness and at any subsequent time pursuant to
Rules 430A and 430B of the Securities Act and the rules and regulations
thereunder, as applicable, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or Prospectus Supplement (or any
amendment or supplement to any of the foregoing) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) any untrue statement or alleged untrue statement of a
material fact contained in any materials or information provided to investors
by, or with the approval of, the Company in connection with the marketing of the
offering of the Shares, including any roadshow or investor presentations made to
investors by the Company (whether in person or electronically) or the omission
or alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (iv) in whole or in part any inaccuracy in any material
respect in the representations and warranties of the Company contained herein or
in the Securities Purchase Agreement; provided, however, that the Company shall
not be liable to the extent that such loss, claim, liability, expense or damage
is based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with written information
furnished to the Company in writing with respect to the Placement Agents
expressly for use in the Registration Statement, the Prospectus, the Prospectus
Supplement or any amendment thereof or supplement thereto, which information
shall consist solely of the following: (i) the names of the Placement Agents
appearing in the Prospectus; and (ii) the information set forth in the
Prospectus Supplement in the fifth and sixth paragraphs under the caption “Plan
of Distribution—Fees and Expenses”. The Company will not be liable to any
Indemnified Party under the foregoing indemnification and reimbursement
provisions: (i) for any settlement by an Indemnified Party effected without its
prior written consent (not to be unreasonably withheld); or (ii) to the extent
that any loss, claim, damage or liability is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the Indemnified Party's willful misconduct or gross negligence. The Company also
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company or its security
holders or creditors related to or arising out of the engagement of the
Placement Agents pursuant to, or the performance by the Placement Agents of the
services contemplated by, this Agreement except to the extent that any loss,
claim, damage or liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Indemnified
Party's willful misconduct or gross negligence.

 



9

 

 

2.            Promptly after receipt by either of the Placement Agents of notice
of any claim or the commencement of any action or proceeding with respect to
which such Placement Agent is entitled to indemnity hereunder, such Placement
Agent will notify the Company in writing of such claim or of the commencement of
such action or proceeding, and the Company will assume the defense of such
action or proceeding and will employ counsel reasonably satisfactory to such
Placement Agent and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, each of the Placement Agents will be
entitled to employ counsel separate from counsel for the Company and from any
other party in such action if counsel for such Placement Agent reasonably
determines that it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and such Placement Agent. In such event, the reasonable fees and disbursements
of no more than one such separate counsel will be paid by the Company. The
Company will have the exclusive right to settle the claim or proceeding provided
that the Company will not settle any such claim, action or proceeding without
the prior written consent of the Placement Agents, which will not be
unreasonably withheld.

 

3.            The Company agrees to notify the Placement Agents promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by the Agreement.

 

4.            If for any reason the foregoing indemnity is unavailable to either
Placement Agents or insufficient to hold such Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by such Placement Agent,
as the case may be, as a result of such losses, claims, damages or liabilities
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand, and such Placement Agent on the other,
but also the relative fault of the Company on the one hand and such Placement
Agent on the other that resulted in such losses, claims, damages or liabilities,
as well as any relevant equitable considerations. The amounts paid or payable by
a party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim. Notwithstanding
the provisions hereof, no Placement Agent’s share of the liability hereunder
shall be in excess of the amount of fees actually received, or to be received,
by such Placement Agent under the Agreement (excluding any amounts received as
reimbursement of expenses incurred by such Placement Agent).

 

5.            These Indemnification Provisions shall remain in full force and
effect whether or not the transaction contemplated by the Agreement is completed
and shall survive the termination of the Agreement, and shall be in addition to
any liability that the Company might otherwise have to any indemnified party
under the Agreement or otherwise.

 

[The remainder of this page has been intentionally left blank.]

 



10

 

 

Very truly yours,          KINGSWOOD CAPITAL MARKETS, a division of Benchmark
Investments, Inc.          By:     Name: Joseph T. Rallo   Title: Chief
Executive Officer

 

 Address for notice:   17 Battery Place, Suite 625   New York, NY 10004
  Attention: Joseph T. Rallo   Email: Jrallo@kingswoodcm.com

 

MAXIM GROUP LLC          By:    Name: Clifford A. Teller   Title: Executive
Managing Director, Investment Banking

 

 Address for notice:   405 Lexington Avenue   New York, NY 10174   Attention:
James Siegel, General Counsel   Email :jsiegel@maximgrp.com

 

Accepted and Agreed to as of  the date first written above:     
NanoViricides, INC.      By:    Name: Anil Diwan   Title: Chairman and
President       Address for notice:   NanoViricides Inc.   1 Controls Drive 
 Shelton, CT 06484   Attn: Chairman and President   Email:

 

[

 



11

 